           Case 2:19-mj-00745-BNW Document 29 Filed 06/29/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Katherine_Tanaka@fd.org
 6
     Attorney for Jesus Morales-Lopez
 7
 8                              UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                          Case No. 2:19-mj-00745-BNW
11
                   Plaintiff,                           STIPULATION TO CLOSE CASE
12
            v.
                                                        (First Request)
13
     JESUS MORALES-LOPEZ,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Acting United States
17
     Attorney Christopher Chiou and Special Assistant United States Attorney Rachel L. Kent,
18
     counsel for the United States of America, and Federal Public Defender Rene L. Valladares and
19
     Assistant Federal Defender Katherine Tanaka, counsel for Jesus Morales-Lopez, that this case
20
     be closed.
21
     ///
22
     ///
23
     ///
24
25
26
         Case 2:19-mj-00745-BNW Document 29 Filed 06/29/21 Page 2 of 3




 1         This Stipulation is entered into for the following reasons:
 2         1.     Mr. Morales-Lopez has paid the $510 fine.
 3         2.     All conditions have been fulfilled. Thus, the parties request this case be closed.
 4         DATED this 29th day of June 2021.
 5
 6   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 7
 8
     By /s/ Katherine Tanaka                         By/s/ Rachel Kent
 9   KATHERINE TANAKA                                RACHEL KENT
     Assistant Federal Public Defender               Special Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
           Case 2:19-mj-00745-BNW Document 29 Filed 06/29/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00745-BNW
 4
                   Plaintiff,
 5                                                       [PROPOSED] ORDER
            v.
 6
     JESUS MORALES-LOPEZ,
 7
                   Defendant.
 8
 9
10                                             ORDER

11          Based on the pending Stipulation of counsel, the Court finds Defendant has successfully

12   completed the conditions of his sentencing.

13          IT IS THEREFORE ORDERED that the case is closed.

14
15          DATED this ____
                       30th day of June 2021.

16
17
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
